DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings have improper labels (see 37 C.F.R. 1.84(u)(2)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the hub and nozzle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Figures 1-2 and 3 (left) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Note that the application submitted does not conform to standard US practice. The disclosure is specifically objected to because of the following informalities: improper headers in the specification, and underlined headers (“each of the items should appear in upper case, without underlining or bold type, as section headings”).  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “pockets hollowed into the external ferrule and wherein the yokes are arranged, the pockets extending in a hollow…” in lines 7-8. Firstly, it is unclear whether “wherein the yokes are arranged” pertains to (interpretation 1) the external ferrule and means the yokes are positioned on the external ferrule; (interpretation 2) the pockets extending in a hollow and means that at the location of yokes, the pockets extend in a hollow; (interpretation 3) a standalone limitation with “wherein… the pockets extending in a hollow” also forming a standalone wherein clause. Secondly, it is unclear how “the pockets [are] extending in a hollow”. Is the claim requiring an additional hollow or recess structure as part of the exhaust casing, and the pockets extend into this additional structure? Alternatively, does the claim 
	Claim 2 recites “one arm” in line 2. Note that claim 1 establishes “arms” in line 5. Since claim 2 does not use proper antecedent basis, it is unclear whether “one arm” is an instance of the arms in claim 1, line 5 and requires the limitations of claim 1, or whether this is referring to another arm that is not associated with the arms of claim 1.
	Claims 2-9 are indefinite based on their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaujard (US 2015/0047370).
In regards to claim 1, Beaujard discloses a turbomachine exhaust casing extending about an axis and comprising: 
a hub (inner portion of 5, Fig. 3) extending about the axis (L); 
an external ferrule (20);
arms (fairings of 5) which extend between the hub and the external ferrule,
attachment yokes (26, 27) radially projecting toward the outside of the external ferrule (Fig. 4);
pockets (30) hollowed into the external ferrule (20) and wherein the yokes (26, 27) are arranged, wherein the pockets (30, par. 80, Fig. 4) extending in a hollow radially projecting toward the inside of the external ferrule (20);
a ring portion (outer portion of 5) which extends radially under the pockets (30) and forms a duct wall by delimiting with the hub a portion of a gas flow duct (5, Fig. 3).
In regards to claim 9, Beaujard discloses a turbomachine (1).

Claim(s) 1 and 9 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (GB 1,506,952).
In regards to claim 1, Williamson discloses a turbomachine exhaust casing extending about an axis (not shown) and comprising: 
a hub (inner portion of 25, Fig. 2) extending about the axis; 
an external ferrule (26, 33);
arms (24) which extend between the hub and the external ferrule,
attachment yokes (31) radially projecting toward the outside of the external ferrule (Fig. 4);
pockets (27) hollowed into the external ferrule (Fig. 4) and wherein the yokes (31) are arranged, wherein the pockets (27) extending in a hollow radially projecting toward the inside of the external ferrule (Fig. 4);
a ring portion (outer portion of 25) which extends radially under the pockets (Fig. 2) and forms a duct wall by delimiting with the hub a portion of a gas flow duct (25, Fig. 2).
In regards to claim 9, Williamson discloses a turbomachine (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 1,506,952) in view of Amnell (US 2016/003099).
In regards to claim 2, Williamson discloses the ring portion, however does not disclose the ring portion comprises a plate provided with openings each surrounding one arm.
Amnell discloses a plate (12) provided with openings each surrounding one arm (15, par. 32, Fig. 4).
Williamson discloses the ring poriton forming a gas flow, however does not disclose the ring portion comprises a plate with openings each surrounding arm. Amnell, which is also directed to an exhaust casing (Amnell par. 43), discloses a plate with openings that enable radial elements to transfer loads therethrough and guide gas flow (Amnell pars. 31-32). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the casing of Williamson by providing the ring portion comprises a plate provided with openings each surrounding one arm, as taught by Amnell, to enable the arms to transfer loads therethrough and to guide gas flow (Amnell pars. 31-32).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 1,506,952) in view of Myers (US Patent 4,993,918).
In regards to claim 3, Williamson discloses the ring portion, however does not disclose the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one arm.
Myers discloses the ring portion comprises a first and second plate (68, 70), the first and second plates together delimiting openings (unlabeled in Fig. 5) each intended to surround one arm (16, Fig. 3).
Williamson discloses the ring portion forming a gas flow, however does not disclose the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one arm. Myers, which is also directed to a turbine casing, discloses a first and second plate, the first and second plates together delimiting openings which facilitates assembly of the 
In regards to claim 4, the modified casing Williamson comprises the plates are attached together, by means of riveting (see rivet holes 74 which holds the fairing halves together, note that plates are attached to the fairing via flanges 50).
In regards to claim 5, the first plate (68) is disposed upstream of the second plate (Fig. 5).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Figs. 1-2) in view of Beaujard (US 2015/0047370).
AAPA discloses a turbomachine assembly comprising, from upstream to downstream, in the direction of flow of the gas stream in the turbomachine; 
a turbine (12) comprising a turbine casing comprising a downstream attachment flange (12a);
an exhaust casing (10), said exhaust casing (10) comprising an upstream attachment flange (22a), the turbine casing being attached to the exhaust casing (10) between the downstream flange (12a) of the turbine casing and the upstream flange (22a) of the exhaust casing (10);
a nozzle (24) comprising an upstream flange (24b), the nozzle (24) being attached to the exhaust casing (10) between the upstream flange (24b) of the nozzle (24) and a downstream flange (22b) of the exhaust casing.
AAPA does not disclose an exhaust casing as claimed in one of the preceding claims.
As set forth above, Beaujard discloses a turbomachine exhaust casing extending about an axis and comprising: 
a hub (inner portion of 5, Fig. 3) extending about the axis (L); 
an external ferrule (20);
arms (fairings of 5) which extend between the hub and the external ferrule,
attachment yokes (26, 27) radially projecting toward the outside of the external ferrule (Fig. 4);
pockets (30) hollowed into the external ferrule (20) and wherein the yokes (26, 27) are arranged, wherein the pockets (30, par. 80, Fig. 4) extending in a hollow radially projecting toward the inside of the external ferrule (20);
a ring portion (outer portion of 5) which extends radially under the pockets (30) and forms a duct wall by delimiting with the hub a portion of a gas flow duct (5, Fig. 3).
AAPA discloses a turbomachine assembly, however does not disclose the specific arrangement of the exhaust casing. Beaujard, which is also directed to an exhaust casing, discloses a turbomachine exhaust casing with an adapting part which eliminates the bulkiness of attachment devices molded onto outer rings of exhaust casings, and reduces length of uptake struts (pars. 11-14). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine assembly of AAPA by providing an exhaust casing, as taught by Beaujard, to eliminate the bulkiness of attachment devices molded onto outer rings of exhaust casings, and to reduce length and weight of uptake struts (Beaujard pars. 11-14).
In regards to claim 7, the modified assembly of AAPA comprises the ring portion (Beaujard 5) is attached, upstream by clamping between the upstream flange (Beaujard 5) of the exhaust casing and the downstream flange (Beaujard 6A) of the turbine casing (Beaujard Fig. 3, also see AAPA Fig. 1).
In regards to claim 8, the modified assembly of AAPA comprises the ring portion (Beaujard 5) is attached, downstream by clamping between the downstream flange (Beaujard 5b) of the exhaust casing and the downstream flange (Beaujard 7A) of the nozzle (AAPA 24, Figs. 1-2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sjunnesson (US 2010/0111685), and Joubert (US Patent 4,441,313) disclose exhaust casing structures with external ferrules with yokes radial outward from an outer ring of radial ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

2/8/2022

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/11/2022